Citation Nr: 1434474	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  09-29 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel







INTRODUCTION

The Veteran served on active duty from March 1968 to November 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that granted service connection for posttraumatic stress disorder (PTSD) and assigned a 10 percent disability rating, effective April 22, 2008.  The Veteran filed a notice of disagreement (NOD) with this determination in December 2008, and timely perfected his appeal in August 2009.

In February 2011, the Board determined that the issue of TDIU was part of the  appeal because it had been reasonably raised during the adjudicatory process of the underlying claim for a higher rating for PTSD.  See Rice v. Shinseki, 22 Vet. App. 447,454-455 (2009).  

Also in February 2011, the Board remanded the issue of entitlement to a higher initial rating for PTSD and the issue of entitlement to a TDIU for further development.  In January 2014, the Board granted the Veteran an initial rating of 30 percent from April 22, 2008, and denied a rating in excess of 20 percent; the Board once again remanded the issue of entitlement to a TDIU for further development.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the above claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  The Veteran is service-connected for PTSD with depression and alcohol dependence, rated as 30 percent disabling, effective April 22, 2008.

2.  The Veteran is not precluded from securing or following substantially gainful employment as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The Veteran should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, legally adequate notice was provided to the Veteran in correspondence in February 2014.  This letter detailed the elements of a TDIU claim, described the evidence and information necessary to substantiate the claim, and set forth the respective responsibilities of VA and the Veteran in obtaining such.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (hereinafter Court) held that, upon receipt of an application for service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, the RO informed the Veteran of the disability rating and effective dates in the February 2014 letter.

While the February 2014 letter was issued after the initial April 2010 rating decision, the United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the February 2014 letter was issued, the Veteran's claim was readjudicated in the May 2014 supplemental statement of the case (SSOC).  Therefore, any defect with respect to the timing of the VCAA notice has been cured. 

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished with respect to the issue decided here, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  The RO also afforded the Veteran VA examinations in November 2008 and March 2011.  The Board finds that these VA examinations, specifically the March 2011 VA examination, are adequate since the medical findings are stated in terms conforming to the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  

The Board remanded the Veteran's claim in February 2011 and January 2014.  In February 2011 the Board remanded in order to obtain additional treatment records and to afford the Veteran a VA examination.  In February 2011, the RO sent the Veteran a letter asking for information about private treatment records and sent the Veteran an authorization form in order for the RO to obtain any outstanding, pertinent treatment records.  The Veteran did not respond to the February 2011 letter; duty to assist in the development and adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If a veteran wishes help, he cannot passively wait for it in circumstances where he may or should have evidence that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193, reconsideration denied, 1 Vet. App. 406 (1991) (per curiam).
As noted in the April 2012 SSOC the Veteran's VA treatment records were obtained and as discussed above, the Veteran was afforded a VA examination in March 2011.  In January 2014 the Board remanded in order for the RO to send the Veteran an appropriate VCAA notice; this was done in February 2014.  As the requested development has been completed, no further action to ensure compliance with the February 2011 and January 2014 remand directives is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional outstanding evidence that is necessary for a fair adjudication of the claim that has not been obtained.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Under these circumstances, the Board finds that the Veteran is not prejudiced by the Board proceeding, at this juncture, with an appellate decision on the claim herein decided.






II. Analysis

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for TDIU provides both objective and subjective criteria.  Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria provide for a total rating when there is a single disability or a combination of disabilities that result in a 100 percent schedular evaluation.  Subjective criteria provide for a TDIU when, due to service-connected disability, a Veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  In exceptional circumstances, where the Veteran does not meet the percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

In this case, the Veteran is service-connected for PTSD with depression and alcohol dependence rated as 30 percent disabling, effective April 22, 2008; this is the Veteran's only service-connected disability.  As such, the Veteran does not meet the minimum schedular criteria for TDIU under 38 C.F.R. § 4.16(a).  However, even when the percentage requirements are not met, entitlement to a total rating, on an extra-schedular basis, may nonetheless be granted, in exceptional cases, when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. §§ 3.321(b), 4.16(b).  

At the Veteran's November 2008 VA examination, it was noted that for the past three months he was working at the Mountain Home VA in housekeeping and prior to that he worked in a factory for five years and at Alcoa for fourteen years.  The VA examiner stated that the Veteran seemed to be able to function in his jobs but given the reminders and frequent memory flashbacks that were being caused by his working at the VA, he might have a significant degree of impairment and he might not be able to sustain his employment. 

The Veteran was afforded a VA examination in March 2011 and he stated that he was currently working full time as a housekeeper at the Mountain Home VA Medical Center (VAMC).  He reported that his performance evaluations were constantly good and he got along with his boss but he did keep a distance from his co-workers.  He stated that seeing veterans extremely ill and/or dying was very upsetting to him and at times it triggered recollections of Vietnam; on occasion he had to take a break and sit by himself, but he denied having any difficulty carrying out his job duties.  It was noted that in the past year, he took one week off and three days of that were due to his mother's death.  The VA examiner opined that the Veteran's service-connected disability did not render him unable to secure or follow a substantially gainful occupation.  This was based on primarily the Veteran's self-report; the Veteran reported that he missed minimal days off work and they were the result of a cold and his mother's death, and also, seeing ill patients did not impact his ability to carry out his duties and they did not impact his ability to work. 

After a careful review of the Veteran's claims file, the Board finds that the Veteran is not entitled to a TDIU.  As noted above, the Veteran is currently service-connected for PTSD with depression and alcohol dependence.  As such, the relevant inquiry is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, either singularly or jointly, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  

While the November 2008 VA examiner stated that the Veteran might have difficulty with employment, it was stated in March 2011 by both the VA examiner and the Veteran that he was currently working.  The Board finds that the November 2008 VA examination opinion is not probative because the VA examiner stated that the Veteran may not be able to sustain his employment; a medical opinion based on speculation, without supporting clinical evidence, does not provide the required degree of medical certainty and would be of no probative value.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Black v. Brown, 5 Vet. App. 177, 180 (1993); Reonal v. Brown, 5 Vet. App. 458, 460 (1993).  Moreover, the November 2008 VA examination opinion that the Veteran may not be able to sustain employment was rendered three months after he started his employment at the VAMC and at the March 2011 VA examination, which was 2 1/2 years later, he was still working at the VAMC.  The Veteran also stated that his performance evaluations were constantly good.  Thus, the Board finds that the November 2008 VA examiner's opinion is not probative. 

On the other hand, the Board finds that the March 2011 VA examination is probative because the VA examiner not only took into account the Veteran's self-report, but he also offered clear conclusions with supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Consequently, the Board assigns great probative value to the March 2011 VA examiner's opinion.  In addition, the March 2011 VA examination opinion is backed by the Veteran's statements that although he had to take breaks, he had no difficulty in carrying out his job duties, and the only days he missed from work were not the result of his service-connected disability. 

The sole fact that a Veteran is unemployed or has difficulty finding employment is not enough to award TDIU, since a high compensation rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant could find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  As indicated above, the Veteran is currently working and both the Veteran and the March 2011 VA examiner opined that the Veteran's service-connected disability does not render him unemployable.  Thus, the weight of the probative evidence is against a finding that the Veteran's service-connected disability solely would prevent him from employment when considering his education and experience.

In sum, the evidence does not show that the Veteran is incapable of performing the physical and mental acts required by employment due solely to his service-connected disability.   As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and the claim for a TDIU must be denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A TDIU is denied. 




____________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


